Case 1:18-cv-00495-MSM-PAS Document 35-2 Filed 10/10/19 Page 1 of 3 PagelD #: 764

EXHIBIT A
*OG0602

Case 1:18-cv-00495-MSM-PAS Document 35-2 Filed 10/10/19 Page 2 of 3 PagelD #: 765
Case 1:15-cv-00235-JJM-LDA Document 42-3 Filed 05/20/16 Page 1 of 2 PagelD #: 631

RHODE ISLAND - NOTICE OF DEFAULT

Green Tree Servicing LLC

800-643-0202

1555 W Walnut Hill Ln

Irving, TX 78038-3702 relationships that work

green tree

+ O467583 OCN00EO7S AFGCOs AqFeS451

 

DELINDA M. MARTINS NOTICE OF DEFAULT
11 FARNUM PIKE AND
SMITHFIELD Ri 02917-3201 RIGHT TO CURE DEFAULT

 

 

 

gf peapfabepaatafely [ffl yf fbat va tag feng yf fgatte gf |b dy fodtyt
Date af Notice: 02/11/2014

Creditor: Green Tree Servicing LLC

RE: Loan No:

Credit Transaction: Loan Secured by Real Property

Dear Borrower:

You are now in default on the above referenced eredit transaction. You have the right to correct this default within thirty (30)
days from the date of this Notice,

If you cure the default, you may continue with the contract as though you did not default.
Your default consists of: Failure to submit your monthly payments due 10/01/2009 through 02/01/2014,
Cure of default: Within thirty (30) days from the date of this notice you may cure your default by sending the total amount of

$93,240.41 or you may cure your default by completing a modification or repayment agreement arranged through Green Tree
Servicing LLC ("Green Tree") by contacting the Collection Department at the above-referenced address.

CA

Creditar’s Rights: If you do nol cure your default in the ime allowed by inking action as stated above, the creditor may exercise
any or all of our remedies provided by law and in your Note, These remedies may include foreclosure on the real property
securing the account. You may be held personally lable under state Jaw, if any, for any deficiency balance not realized from the
sale of the property.

If you fail to cure the default within (30) days from the date of this notice, the maturity of this account Is accelerated and full
payment of all amounts duc under the agreement is required without further notice from us. Please review your mortgage or deed
of trust for any right you may have to reinstate your account after acceleration but prior to the earlier of (a) five days before the
sale of the property under any power of sale in the Security Instrument or (b) entry of judgment enforcing the Security Instrument,
by paying the Creditor all sums then due as if not acceleration had occurred. You may also have the right to assert in the
foreclosure proceeding the non-existence of a default or any other defense available to you.

if this default is not cured, Green Tree will report the defaulted account to any appropriate credit reporting agency.

If you have any questions, contact Green Tree al 800-643-0202 (phone) or 866-870-9919 (fax) Monday through Friday between
the hours of 8 a.m. and 6 p.m. Central Time, You may also contact Green Tree in writing at the above-referenced address,

If this default was caused by your failure to make payments, and you want to pay by mail, send a certified check, moncy order or
cashier's check. DO NOT SEND CASH.

If you are unable to cure the default due to an inveluntary loss ef employment or other reason, counseling asvistance may be
available to you from certain agencies that are HUD-approved mortgage counseling agencies, You may contuct us to get the
name of the mortgage counseling agency that is closest to you,

Attention Servicemembers and dependents: The Federal Servicemembers' Civil Relief Act ("SCRA") and certain state Jaws
provide important protections for you, including prohibiting foreclosure or repossession under most circumsiances, H you are
currently in the military service, or have been within the last twelve (12) months, AND joined alter signing the Note and Securify
Instrument now in default, please notify Green Tree immediately. When contacting Green Tree as to your military service, you
must provide positive proof as to your military status, If you do not pravide this information, tt will be assumed that you are not
entitled to protection under the above-mentioned Act.

Multi-State Notice of Default, 02-22-2013 ¥FNODZZ1 1.2 NTC-402(HE and MSP)
Case 1:18-cv-00495-MSM-PAS Document 35-2 Filed 10/10/19 Page 3 of 3 PagelD #: 766
Case 1:15-cv-00235-JJM-LDA Document 42-3 Filed 05/20/16 Page 2 of 2 PagelD #: 632

Sincerely,

Green ‘Tree

This communication is from a debt collector. It is an attempt to collect a debt, and any information obtained will be used for that
purpose,
